Citation Nr: 0016972	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-06 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1955 to 
March 1957. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim of 
entitlement to nonservice-connected pension.


FINDINGS OF FACT

1.  The veteran had active service from May 1955 to March 
1957.  

2.  The veteran did not serve on active service during a 
period of war.


CONCLUSION OF LAW

The requirements for nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. §§ 101(12), 1501, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.1, 3.2 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic eligibility requirements for nonservice-connected 
pension are that a veteran had to have served in the active 
military, naval or air service for a period of 90 days or 
more during a period of war; or, during a period of war, to 
have been discharged or released from such service because of 
a service-connected disability; or to have served for a 
period of 90 days or more and such period either began or 
ended during a period of war; or to have served for an 
aggregate of 90 days or more in two or more separate periods 
of service during the same or different war periods.  See 38 
U.S.C.A. § 1521(j) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.3(a) (1999).

A report from the National Personnel Records Center (NPRC), 
received in November 1998, indicates that the veteran served 
on active duty from May 1955 to March 1957.  In written 
statements, the veteran has not argued that he has any other 
active duty.  He essentially argues that he should receive 
nonservice-connected pension benefits because to do otherwise 
is to discriminate against peacetime veterans.  

A veteran of any war means any veteran who served in the 
active military, naval or air service during a period of war 
as set forth in 38 C.F.R. § 3.2, and a period of war means 
the periods described in 38 C.F.R. § 3.2.  See 38 C.F.R. 
§ 3.1(e), (f) (1999).  Under 38 C.F.R. § 3.2(e), the Korean 
conflict is a period of war, and is defined as the period 
beginning on June 27, 1950, and ending on January 31, 1955, 
inclusive.  Also, the Vietnam Era began no earlier than 
February 28, 1961.  See 38 C.F.R. § 3.2(f).

In this case, the NPRC report indicates that the veteran 
began his active duty service on May 6, 1955, and that he was 
separated from service on March 1, 1957.  Since the veteran 
does not meet the basic eligibility requirements for a 
nonservice-connected pension, his claim must be denied by 
operation of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Although the veteran contends that he is a victim of 
discrimination, in considering his basic eligibility to 
receive nonservice-connected pension, the Board has no 
discretion and must apply the law and regulations as stated.  
See 38 U.S.C.A. § 7104(c).  Accordingly, his claim for a 
nonservice-connected pension is denied.


ORDER

Eligibility requirements for nonservice-connected pension 
benefits have not been met, and the appeal is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

